                  Case 17-02930             Doc 46   Filed 04/18/19 Entered 04/18/19 12:23:05      Desc Main
                                                      Document     Page 1 of 13




1A
 101-7-TDR
 /2009
 /2010
 ary
 2 Services
                                                 UNITED STATES BANKRUPTCY COURT
                                                  NORTHERN DISTRICT OF ILLINOIS
                                                         CHICAGO DIVISION


               In Re:                                          §
                                                               §
               MICHALSKI, ANDREW G.                            §     Case No. 17-02930
                                                               §
                                   Debtor                      §

                               CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                               REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                               ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

                       JOSEPH E. COHEN, chapter 7 trustee, submits this Final Account, Certification that the
               Estate has been Fully Administered and Application to be Discharged.

                       1) All funds on hand have been distributed in accordance with the Trustee’s Final Report
               and, if applicable, any order of the Court modifying the Final Report. The case is fully
               administered and all assets and funds which have come under the trustee’s control in this case
               have been properly accounted for as provided by law. The trustee hereby requests to be
               discharged from further duties as a trustee.

                      2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
               discharged without payment, and expenses of administration is provided below:


               Assets Abandoned: 193,737.00                          Assets Exempt: 264,358.00
               (Without deducting any secured claims)

               Total Distributions to Claimants: 2,821.08            Claims Discharged
                                                                     Without Payment: 90,218.23

               Total Expenses of Administration: 3,012.92


                       3) Total gross receipts of $ 7,334.00 (see Exhibit 1), minus funds paid to the debtor and
               third parties of $ 1,500.00 (see Exhibit 2), yielded net receipts of $ 5,834.00 from the
               liquidation of the property of the estate, which was distributed as follows:




          UST Form 101-7-TDR (10/1/2010) (Page: 1)
             Case 17-02930             Doc 46    Filed 04/18/19 Entered 04/18/19 12:23:05            Desc Main
                                                  Document     Page 2 of 13




                                                  CLAIMS           CLAIMS                  CLAIMS                CLAIMS
                                                SCHEDULED         ASSERTED                ALLOWED                 PAID



SECURED CLAIMS
(from Exhibit 3)                                  $ 248,577.00              $ 0.00                 $ 0.00                   $ 0.00

PRIORITY CLAIMS:
  CHAPTER 7 ADMIN. FEES
  AND CHARGES
  (from Exhibit 4)                                         NA            3,012.92               3,012.92                 3,012.92

PRIOR CHAPTER
  ADMIN. FEES AND
  CHARGES (from Exhibit 5)                                 NA                 NA                     NA                       NA

  PRIORITY UNSECURED
  CLAIMS (from Exhibit 6)                             4,005.00                0.00                  0.00                      0.00

GENERAL UNSECURED
CLAIMS (from Exhibit 7)                              52,288.92          36,745.39              36,745.39                 2,821.08

TOTAL DISBURSEMENTS                               $ 304,870.92        $ 39,758.31            $ 39,758.31                $ 5,834.00


                  4) This case was originally filed under chapter 7 on 02/01/2017 . The case was pending
          for 26 months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to
          the United States Trustee.

                  6) An individual estate property record and report showing the final accounting of the
          assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for each
          estate bank account, showing the final accounting of the receipts and disbursements of estate
          funds is attached as Exhibit 9.

                 Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
          foregoing report is true and correct.

          Dated: 03/19/2019                        By:/s/JOSEPH E. COHEN
                                                                                Trustee
          STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
          exemption 5 C.F.R. § 1320.4(a)(2) applies.




     UST Form 101-7-TDR (10/1/2010) (Page: 2)
                Case 17-02930             Doc 46      Filed 04/18/19 Entered 04/18/19 12:23:05                    Desc Main
                                                       Document     Page 3 of 13




                                                               EXHIBITS TO
                                                             FINAL ACCOUNT


              EXHIBIT 1 – GROSS RECEIPTS

                             DESCRIPTION                                   UNIFORM                                        $ AMOUNT
                                                                          TRAN. CODE1                                     RECEIVED

    2016 income tax refund - Federal                                          1224-000                                         7,334.00

TOTAL GROSS RECEIPTS                                                                                                          $ 7,334.00
1
 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


              EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                     PAYEE                                       DESCRIPTION                         UNIFORM              $ AMOUNT
                                                                                                    TRAN. CODE               PAID

ANDREW G. MICHALSKI                                 Exemptions                                       8100-000                  1,500.00

TOTAL FUNDS PAID TO DEBTOR &                                                                                                  $ 1,500.00
THIRD PARTIES


              EXHIBIT 3 – SECURED CLAIMS

                                                   UNIFORM       CLAIMS
                                                                                    CLAIMS               CLAIMS
CLAIM NO.                CLAIMANT                   TRAN.     SCHEDULED                                                   CLAIMS PAID
                                                                                   ASSERTED             ALLOWED
                                                    CODE     (from Form 6D)

               Chase Mortgage
               3415 Vision Drive Columbus,
               OH 43219                                            197,410.00                  NA                    NA              0.00


               PNC Bank
               Attn: Bankruptcy 249 5th
               Avenue, #30 Pittsburgh, PA
               15222                                                44,894.00                  NA                    NA              0.00




        UST Form 101-7-TDR (10/1/2010) (Page: 3)
               Case 17-02930             Doc 46        Filed 04/18/19 Entered 04/18/19 12:23:05           Desc Main
                                                        Document     Page 4 of 13




                                                  UNIFORM        CLAIMS
                                                                                  CLAIMS             CLAIMS
CLAIM NO.               CLAIMANT                   TRAN.      SCHEDULED                                              CLAIMS PAID
                                                                                 ASSERTED           ALLOWED
                                                   CODE      (from Form 6D)

              Westlake Financial Serrvices
              Customer Care P. O. Box
              76809 Los Angeles, CA
              90054                                                  6,273.00                NA                NA              0.00

TOTAL SECURED CLAIMS                                             $ 248,577.00              $ 0.00           $ 0.00           $ 0.00


             EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

                                           UNIFORM
                                                              CLAIMS             CLAIMS              CLAIMS
                PAYEE                       TRAN.                                                                    CLAIMS PAID
                                                            SCHEDULED           ASSERTED            ALLOWED
                                            CODE

TRUSTEE
COMPENSATION:JOSEPH E.
COHEN, TRUSTEE                              2100-000                    NA           1,333.40           1,333.40           1,333.40


TRUSTEE
COMPENSATION:JOSEPH E.
COHEN, TRUSTEE                              2200-000                    NA              22.04              22.04             22.04


INTERNATIONAL SURETIES LTD.                 2300-000                    NA                 4.39               4.39             4.39


ASSOCIATED BANK                             2600-000                    NA             105.59             105.59            105.59


ATTORNEY FOR TRUSTEE FEES
(TRUSTEE FIRM):COHEN &
KROL                                        3110-000                    NA           1,031.67           1,031.67           1,031.67


ATTORNEY FOR TRUSTEE FEES
(TRUSTEE FIRM):JOSEPH E.
COHEN                                       3110-000                    NA             515.83             515.83            515.83

TOTAL CHAPTER 7 ADMIN. FEES                                           $ NA          $ 3,012.92         $ 3,012.92        $ 3,012.92
AND CHARGES




       UST Form 101-7-TDR (10/1/2010) (Page: 4)
             Case 17-02930             Doc 46        Filed 04/18/19 Entered 04/18/19 12:23:05          Desc Main
                                                      Document     Page 5 of 13




            EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                                         UNIFORM
                                                            CLAIMS             CLAIMS              CLAIMS
              PAYEE                       TRAN.                                                                  CLAIMS PAID
                                                          SCHEDULED           ASSERTED            ALLOWED
                                          CODE

NA: NA                                          NA                    NA                  NA                NA             NA

TOTAL PRIOR CHAPTER ADMIN.                                         $ NA                 $ NA            $ NA             $ NA
FEES AND CHARGES



            EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

                                                              CLAIMS             CLAIMS
                                                UNIFORM
                                                            SCHEDULED           ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                           CLAIMS PAID
                                                             (from Form       (from Proofs of     ALLOWED
                                                 CODE
                                                                 6E)              Claim)

            Michelle Brockman
            1607 North Larch DriveMount
            Prospect, IL 60056                                      305.00                  NA              NA            0.00


            Michelle Brockman
            1607 North Larch DriveMount
            Prospect, IL 60056                                    3,700.00                  NA              NA            0.00

TOTAL PRIORITY UNSECURED                                         $ 4,005.00              $ 0.00         $ 0.00           $ 0.00
CLAIMS



            EXHIBIT 7 – GENERAL UNSECURED CLAIMS




     UST Form 101-7-TDR (10/1/2010) (Page: 5)
             Case 17-02930             Doc 46      Filed 04/18/19 Entered 04/18/19 12:23:05       Desc Main
                                                    Document     Page 6 of 13




                                                            CLAIMS            CLAIMS
                                                UNIFORM
                                                          SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                       CLAIMS PAID
                                                           (from Form      (from Proofs of    ALLOWED
                                                 CODE
                                                               6F)             Claim)

            American Express
            Correspondence P. O. Box
            981540 El Paso, TX 79998                            8,450.00                 NA             NA            0.00


            Cavalry SPV / Citibank
            c/o Shindler & Joyce 1990
            East Algonquin Road, #180
            Schaumburg, IL 60173                               20,065.00                 NA             NA            0.00


            City of Chicago
            Department of Finance P. O.
            Box 88292 Chicago, IL
            60680-1292                                            240.00                 NA             NA            0.00


            City of Countryside
            c/o Illinois Collection Service
            P. O. Box 1010 Tinley Park,
            IL 60477-9110                                         250.00                 NA             NA            0.00


            City of Prospect Heights
            c/o Snchnfin 2 TransAm Plaza
            Drive Oak Brook Terrace, IL
            60181                                                 304.00                 NA             NA            0.00


            Discover Bank                                       6,312.00                 NA             NA            0.00


            Illinois State Toll Hwy
            Authority
            c/o Professional Account
            Mgmt P. O. Box 698
            Milwaukee, WI 53201-0698                              215.30                 NA             NA            0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 6)
             Case 17-02930             Doc 46      Filed 04/18/19 Entered 04/18/19 12:23:05       Desc Main
                                                    Document     Page 7 of 13




                                                            CLAIMS            CLAIMS
                                                UNIFORM
                                                          SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                       CLAIMS PAID
                                                           (from Form      (from Proofs of    ALLOWED
                                                 CODE
                                                               6F)             Claim)

            Illinois Tollway
            Attn: Violation
            Administration Ctr 2700
            Ogden Avenue Downers
            Grove, IL 60515-1703                                  427.60                 NA             NA            0.00


            Kohls/Capital One
            Kohls Credit P. O. Box 3043
            Milwaukee, WI 53201                                 1,886.00                 NA             NA            0.00


            Law Offices of Mari-Jo
            Jacquette
            c/o David J. Axelrod &
            Associates 1448 Old Skokie
            Road Highland Park, IL 60035                        9,992.90                 NA             NA            0.00


            Pediatrics Associates Of The
            N
            c/o Armor Systems Co. 1700
            Kiefer Drive, #1 Zion, IL
            60099                                                  25.00                 NA             NA            0.00


            Sears Roebuck & Co.                                 2,999.00                 NA             NA            0.00


            The North Shore Podiatry
            Group
            c/o Choice Recovery, Inc
            1550 Old Henderson Road,
            #100 Columus, OH 43220                                432.00                 NA             NA            0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 7)
             Case 17-02930             Doc 46       Filed 04/18/19 Entered 04/18/19 12:23:05          Desc Main
                                                     Document     Page 8 of 13




                                                             CLAIMS             CLAIMS
                                                UNIFORM
                                                           SCHEDULED           ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                           CLAIMS PAID
                                                            (from Form       (from Proofs of     ALLOWED
                                                 CODE
                                                                6F)              Claim)

            Trugreen #5545
            Attn: Accounts Receivable P.
            O. Box 9001128 Louisville,
            KY 40290-1128                                            83.20                 NA              NA              0.00


            Verizon Wireless
            c/o Jefferson Capital Systems,
            LLC 16 McLeland Road Saint
            Cloud, MN 56303                                        606.92                  NA              NA              0.00


            AMERICAN EXPRESS
000003      CENTURION BANK                      7100-000               NA             8,450.29        8,450.29          648.76


            ARMOR SYSTEMS
000006      CORPORATION                         7100-000               NA               147.30         147.30            11.31


000004      CAPITAL ONE, N.A.                   7100-000               NA             1,886.85        1,886.85          144.86


000002      CAVALRY SPV I, LLC                  7100-000               NA           17,188.16       17,188.16         1,319.60


000005      DIRECTV, LLC                        7100-000               NA               912.99         912.99            70.09


            LAW OFFICES OF MARI-
000001      JO JACQUETTE                        7100-000               NA             8,159.80        8,159.80          626.46

TOTAL GENERAL UNSECURED                                        $ 52,288.92        $ 36,745.39      $ 36,745.39       $ 2,821.08
CLAIMS




     UST Form 101-7-TDR (10/1/2010) (Page: 8)
                                              Case 17-02930                 Doc 46    Filed 04/18/19
                                                                                                  FORMEntered
                                                                                                       1        04/18/19 12:23:05                                       Desc Main
                                                                                       Document      Page  9 of
                                                                              INDIVIDUAL ESTATE PROPERTY RECORD 13
                                                                                                                 AND REPORT                                                                                           Page:       1
                                                                                                            ASSET CASES                                                                                                 Exhibit 8
Case No:             17-02930       ABG     Judge: A. BENJAMIN GOLDGAR                                                                          Trustee Name:                     JOSEPH E. COHEN
Case Name:           MICHALSKI, ANDREW G.                                                                                                      Date Filed (f) or Converted (c):   02/01/17 (f)
                                                                                                                                               341(a) Meeting Date:               03/10/17
For Period Ending: 03/19/19                                                                                                                    Claims Bar Date:                   12/26/17



                                       1                                                    2                            3                          4                         5                                   6
                                                                                                              Estimated Net Value
                                                                                      Petition/          (Value Determined by Trustee,       Property Formally           Sale/Funds                 Asset Fully Administered (FA)/
                              Asset Description                                      Unscheduled            Less Liens, Exemptions,             Abandoned                Received by               Gross Value of Remaining Assets
                  (Scheduled and Unscheduled (u) Property)                             Values                  and Other Costs)             OA=554(a) Abandon             the Estate

 1. Single-family home,                                                                   200,000.00                          185,000.00                                               0.00                     FA
 210 Chelsea CircleLake Villa
 2. 2009 Lexus rx400 mileage: 107,000                                                        9,000.00                           6,600.00                                               0.00                     FA
 3. 2005 Kia Sedona mileage: (not running)                                                      500.00                              0.00                                               0.00                     FA
 4. Livingroom Furniture, Television and DVD Player                                             450.00                              0.00                                               0.00                     FA
 5. Bedroom Sets, Washer and Dryer                                                              300.00                              0.00                                               0.00                     FA
 6. Diningroom Set, Stove, Refrigerator and Microwave                                           425.00                              0.00                                               0.00                     FA
 7. Laptop Computer and Printer                                                                 250.00                              0.00                                               0.00                     FA
 8. Wearing Apparel                                                                             250.00                              0.00                                               0.00                     FA
 9. State Bank of the Lakes                                                                  1,000.00                               0.00                                               0.00                     FA
 10. IBEW Local 134                                                                       244,208.00                                0.00                                               0.00                     FA
 11. 2016 income tax refund - Federal (u)                                                    9,315.00                           9,315.00                                           7,334.00                     FA
 12. 2016 Income Tax Refund - State (u)                                                         212.00                           212.00                                                0.00                     FA

                                                                                                                                                                                                 Gross Value of Remaining Assets
 TOTALS (Excluding Unknown Values)                                                       $465,910.00                         $201,127.00                                          $7,334.00                            $0.00
                                                                                                                                                                                                 (Total Dollar Amount in Column 6)

   _____________________________________________________________________________________________________________________________
   Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:


   TRUSTEE FILED HIS TFR AND MADE A DISTRIBUTION. WILL FILE HIS TDR WHEN ALL CHECKS HAVE CLEARED - 1/24/19. TRUSTEE
   PREPARING HIS TFR, NFR AND RELATED DOCUMENTS - 10/31/18. DEBTOR HAS FILED AN AMENDED SCHEDULE C - 7/31/18. TRUSTEE
   FILED MOTION TO VALUE SECURED CLAIM - 1/9/2018. TRUSTEE WAITING FOR INCOME TAX REFUND - 4/30/17.


   Initial Projected Date of Final Report (TFR): 03/31/18           Current Projected Date of Final Report (TFR): 11/30/18




LFORM1                                                                                                                                                                                                                         Ver: 22.01
         UST Form 101-7-TDR (10/1/2010) (Page: 9)
                                           Case 17-02930                 Doc 46   Filed 04/18/19 Entered 04/18/19 12:23:05                           Desc Main
                                                                                   Document FORMPage
                                                                                                  2  10 of 13                                                                                     Page:     1
                                                                         ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                              Exhibit 9
  Case No:             17-02930 -ABG                                                                                         Trustee Name:                       JOSEPH E. COHEN
  Case Name:           MICHALSKI, ANDREW G.                                                                                  Bank Name:                          ASSOCIATED BANK
                                                                                                                             Account Number / CD #:              *******0388 Checking Account (Non-Interest Earn
  Taxpayer ID No:    *******3808
  For Period Ending: 03/19/19                                                                                                Blanket Bond (per case limit):      $ 5,000,000.00
                                                                                                                             Separate Bond (if applicable):


           1              2                                3                                                4                                            5                        6                   7
     Transaction      Check or                                                                                                      Uniform                                                       Account / CD
        Date          Reference                Paid To / Received From                          Description Of Transaction         Tran. Code       Deposits ($)          Disbursements ($)        Balance ($)
                                                                                   BALANCE FORWARD                                                                                                              0.00
 *        07/05/17       11       United States Treasury                           income tax refund                               1124-003                   7,334.00                                     7,334.00
          07/11/17       11       United States Treasury                           INCOME TAX REFUND                               1224-000                   7,334.00                                    14,668.00
          08/07/17                ASSOCIATED BANK                                  BANK SERVICE FEE                                2600-000                                             10.00             14,658.00
 *        08/16/17       11       United States Treasury                           income tax refund                               1124-003                   -7,334.00                                    7,324.00
          09/08/17                ASSOCIATED BANK                                  BANK SERVICE FEE                                2600-000                                             10.89              7,313.11
          10/06/17                ASSOCIATED BANK                                  BANK SERVICE FEE                                2600-000                                             10.52              7,302.59
          11/07/17                ASSOCIATED BANK                                  BANK SERVICE FEE                                2600-000                                             10.86              7,291.73
          12/07/17                ASSOCIATED BANK                                  BANK SERVICE FEE                                2600-000                                             10.49              7,281.24
          01/08/18                ASSOCIATED BANK                                  BANK SERVICE FEE                                2600-000                                             10.83              7,270.41
          02/07/18                ASSOCIATED BANK                                  BANK SERVICE FEE                                2600-000                                             10.81              7,259.60
          03/07/18                ASSOCIATED BANK                                  BANK SERVICE FEE                                2600-000                                             10.00              7,249.60
          04/06/18                ASSOCIATED BANK                                  BANK SERVICE FEE                                2600-000                                             10.78              7,238.82
          05/07/18                ASSOCIATED BANK                                  BANK SERVICE FEE                                2600-000                                             10.41              7,228.41
          06/06/18     300001     International Sureties Ltd.                      Bond premium                                    2300-000                                               4.39             7,224.02
                                  701 Poydras Street
                                  Suite 420
                                  New Orleans, LA 70139
          08/08/18     300002     ANDREW G. MICHALSKI                              Payment of exemption                            8100-000                                           1,500.00             5,724.02
                                  210 Chelsea Circle                               Payment of exemption
                                  Lake Villa, IL 60046
          12/05/18                Transfer to Acct #*******0124                    Bank Funds Transfer                             9999-000                                           5,724.02                  0.00




                                                                                                                             Page Subtotals                   7,334.00                 7,334.00
                                                                                                                                                                                                           Ver: 22.01
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 10)
                                           Case 17-02930                Doc 46   Filed 04/18/19 Entered 04/18/19 12:23:05                        Desc Main
                                                                                  Document FORMPage
                                                                                                 2  11 of 13                                                                                Page:    2
                                                                        ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                         Exhibit 9
  Case No:             17-02930 -ABG                                                                                     Trustee Name:                      JOSEPH E. COHEN
  Case Name:           MICHALSKI, ANDREW G.                                                                              Bank Name:                         ASSOCIATED BANK
                                                                                                                         Account Number / CD #:             *******0388 Checking Account (Non-Interest Earn
  Taxpayer ID No:    *******3808
  For Period Ending: 03/19/19                                                                                            Blanket Bond (per case limit):     $ 5,000,000.00
                                                                                                                         Separate Bond (if applicable):


          1               2                             3                                            4                                               5                       6                   7
    Transaction       Check or                                                                                                  Uniform                                                     Account / CD
       Date           Reference               Paid To / Received From                    Description Of Transaction            Tran. Code       Deposits ($)          Disbursements ($)      Balance ($)

                                                                                                     COLUMN TOTALS                                        7,334.00               7,334.00                0.00
                                                                                                         Less: Bank Transfers/CD's                            0.00               5,724.02
                                                                                                     Subtotal                                             7,334.00               1,609.98
                                                                                                         Less: Payments to Debtors                                               1,500.00
                                                                                                     Net
                                                                                                                                                          7,334.00                 109.98




                                                                                                                         Page Subtotals                        0.00                  0.00
                                                                                                                                                                                                     Ver: 22.01
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 11)
                                           Case 17-02930                Doc 46   Filed 04/18/19 Entered 04/18/19 12:23:05                             Desc Main
                                                                                  Document FORMPage
                                                                                                 2  12 of 13                                                                                      Page:    3
                                                                        ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                               Exhibit 9
  Case No:             17-02930 -ABG                                                                                          Trustee Name:                      JOSEPH E. COHEN
  Case Name:           MICHALSKI, ANDREW G.                                                                                   Bank Name:                         AXOS BANK
                                                                                                                              Account Number / CD #:             *******0124 Checking Account
  Taxpayer ID No:    *******3808
  For Period Ending: 03/19/19                                                                                                 Blanket Bond (per case limit):     $ 5,000,000.00
                                                                                                                              Separate Bond (if applicable):


           1              2                                3                                                  4                                           5                       6                   7
    Transaction       Check or                                                                                                       Uniform                                                      Account / CD
       Date           Reference               Paid To / Received From                            Description Of Transaction         Tran. Code       Deposits ($)         Disbursements ($)        Balance ($)
                                                                                  BALANCE FORWARD                                                                                                               0.00
          12/05/18                Transfer from Acct #*******0388                 Bank Funds Transfer                               9999-000                   5,724.02                                   5,724.02
          01/11/19     002001     JOSEPH E. COHEN, Trustee                        Trustee Fees                                                                                        1,355.44            4,368.58
                                  105 West Madison Street                         Trustee Fees
                                  Chicago, IL 60602
                                                                                          Fees                    1,333.40          2100-000
                                                                                          Expenses                 22.04            2200-000
          01/11/19     002002     COHEN & KROL                                    Attorney for Trustee fees                         3110-000                                          1,031.67            3,336.91
                                  105 West Madison Street
                                  Chicago, IL 60602
          01/11/19     002003     JOSEPH E. COHEN                                 Attorney for Trustee fees                         3110-000                                           515.83             2,821.08
                                  105 West Madison Street
                                  Chicago, IL 60602
          01/11/19     002004     Law Offices of Mari-Jo Jacquette                Claim 000001, Payment 7.67739%                    7100-000                                           626.46             2,194.62
                                  c/o David J. Axelrod & Associates
                                  1448 Old Skokie Road
                                  Highland Park, IL 60035
          01/11/19     002005     Cavalry SPV I, LLC                              Claim 000002, Payment 7.67738%                    7100-000                                          1,319.60             875.02
                                  500 Summit Lake Drive, Ste 400                  (2-1) Cavalry SPV I, LLC as
                                  Valhalla, NY 10595                              assignee of Citibank
          01/11/19     002006     American Express Centurion Bank                 Claim 000003, Payment 7.67737%                    7100-000                                           648.76              226.26
                                  c/o Becket and Lee LLP
                                  PO Box 3001
                                  Malvern PA 19355-0701
          01/11/19     002007     Capital One, N.A.                               Claim 000004, Payment 7.67735%                    7100-000                                           144.86                  81.40
                                  c/o Becket and Lee LLP
                                  PO Box 3001
                                  Malvern PA 19355-0701
          01/11/19     002008     Directv, LLC                                    Claim 000005, Payment 7.67697%                    7100-000                                            70.09                  11.31
                                  by American InfoSource LP as agent

                                                                                                                              Page Subtotals                   5,724.02                5,712.71
                                                                                                                                                                                                          Ver: 22.01
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 12)
                                           Case 17-02930                Doc 46   Filed 04/18/19 Entered 04/18/19 12:23:05                             Desc Main
                                                                                  Document FORMPage
                                                                                                 2  13 of 13                                                                                               Page:      4
                                                                        ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                                         Exhibit 9
  Case No:             17-02930 -ABG                                                                                          Trustee Name:                       JOSEPH E. COHEN
  Case Name:           MICHALSKI, ANDREW G.                                                                                   Bank Name:                          AXOS BANK
                                                                                                                              Account Number / CD #:              *******0124 Checking Account
  Taxpayer ID No:    *******3808
  For Period Ending: 03/19/19                                                                                                 Blanket Bond (per case limit):      $ 5,000,000.00
                                                                                                                              Separate Bond (if applicable):


           1              2                               3                                               4                                                 5                          6                         7
    Transaction       Check or                                                                                                       Uniform                                                               Account / CD
       Date           Reference               Paid To / Received From                         Description Of Transaction            Tran. Code       Deposits ($)            Disbursements ($)              Balance ($)
                                  4515 N Santa Fe Ave
                                  Oklahoma City, OK 73118
          01/11/19     002009     Armor Systems Corporation                       Claim 000006, Payment 7.67821%                    7100-000                                                 11.31                        0.00
                                  1700 Kiefer Drive, Suite #1
                                  Zion, IL 60099

                                                                                                          COLUMN TOTALS                                         5,724.02                   5,724.02                        0.00
                                                                                                              Less: Bank Transfers/CD's                         5,724.02                       0.00
                                                                                                          Subtotal                                                  0.00            5,724.02
                                                                                                              Less: Payments to Debtors                                                 0.00
                                                                                                          Net
                                                                                                                                                                    0.00            5,724.02
                                                                                                                                                                                  NET                             ACCOUNT
                                                                                                           TOTAL - ALL ACCOUNTS                     NET DEPOSITS             DISBURSEMENTS                        BALANCE
                                                                                         Checking Account (Non-Interest Earn - ********0388                    7,334.00                      109.98                         0.00
                                                                                                          Checking Account - ********0124                            0.00                  5,724.02                         0.00
                                                                                                                                                  ------------------------    ------------------------   ------------------------
                                                                                                                                                               7,334.00                    5,834.00                         0.00
                                                                                                                                                  ==============             ==============              ==============
                                                                                                                                                   (Excludes Account         (Excludes Payments                   Total Funds
                                                                                                                                                              Transfers)               To Debtors)                    On Hand




                                                                                                                              Page Subtotals                        0.00                       11.31
                                                                                                                                                                                                                     Ver: 22.01
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 13)
